IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTONIO DEAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3005

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 22, 2016.

An appeal from an order of the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Antonio Dean, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.